[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                           _____________                       FILED
                                                      U.S. COURT OF APPEALS
                             No. 09-14709               ELEVENTH CIRCUIT
                                                            APR 30, 2010
                         Non-Argument Calendar
                                                             JOHN LEY
                            _____________
                                                               CLERK

                   D.C. Docket No. 08-00611-CV-1-CG


KEVIN MCLAUGHLIN,
REBECCA MCLAUGHLIN,
PHILLIP DUTT,
MCLAUGHLIN DUTT, LLC.

                                                     Plaintiffs-Appellants,

                                  versus

THE KRYSTAL COMPANY,

                                                     Defendant-Appellee.

                              ____________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                              ____________

                             (April 30, 2010)

Before BIRCH, MARTIN and HILL, Circuit Judges.
PER CURIAM:

      This appeal is based upon the district court’s grant of a motion for summary

judgment filed by The Krystal Company (Krystal), against Krystal

licensees/franchisees, Kevin McLaughlin, Rebecca McLaughlin, Phillip Dutt and

McLaughlin-Dutt, LLC (appellants). The claims alleged by appellants arose when

Krystal declined to renew their license/franchise agreement.

      The pertinent facts are amply set forth in the Memorandum Opinion and

Order of the district court dated August 14, 2009. We have thoroughly reviewed

the record in this case, the briefs and the argument of counsel. Finding no error,

we affirm the judgment of the district court granting summary judgment in favor

of Krystal.

      AFFIRMED.




                                         2